DETAILED ACTION
       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed July 12, 2021 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on July 14, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,223,453. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations and elements in claim 1 of the instant application are found in claim 1 of Levy except “implement a vertical partitioning of data by maintaining a plurality of search indexes separate from one another in memory that include search data for a plurality of categories; provide a search network site accessible from a plurality of domains being different from one another”. However, Wissner et al. (US 2010/0268596 A1) disclose search data for a particular one of a plurality of categories, individual ones of the categories corresponding to one of a plurality of domains (¶[0049] and [0102], Wissner, i.e., search URIs/URLs indexing and vertical search e.g. domain specific search): parse the domain URL to identify one of the domains having a search category corresponding to one of the categories (¶[0049], [0102] and [0118]-[0119], Wissner, i.e., parsing the location identifier “domain URL”). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teaching of Levy and Wissner before them, to enhance the accurately search results using the parsed search domain’s categories . The motivation would have been to accommodate an obvious need. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 15 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.	
The following table shows the claims in ‘876 that are rejected by corresponding claims in ‘453
Claims Comparison Table:

Instant application  #17/372,876
Patent # 10,223,453
Claim 1. A system, comprising: 




at least one computing device comprising a hardware processor; 
a data store in data communication with the at least one computing device, the data store having stored thereon a plurality of categories and a plurality of subcategories; a search application executed in the at least one computing device, the search application comprising logic that:






receives a request for user interface data from a client device in response to the client device attempting to access a domain; 






parses the domain to identify a search category corresponding to one of the categories stored in the data store; identifies at least a portion of the subcategories that are associated with the search category; and 



generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component. 
















2. The system of claim 1, wherein the search application further comprises logic that: receives a search request from the client device comprising at least a search string; searches a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 


3. The system of claim 1, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device. 

4. The system of claim 1, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string. 

5. The system of claim 4, wherein the search application further comprises logic that: receives a search request from the client device comprising the search string; searches a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 



6. The system of claim 1, wherein the request for the user interface data from the client device comprises at least a uniform resource locator (URL). 


7. The system of claim 6, wherein the search application further comprises logic that decrypts at least a portion of the URL prior to parsing the domain to identify the search category. 


8. A non-transitory computer-readable medium embodying a search program executable in at least one computing device, comprising code that: receives a request for user interface data from a client device in response to the client device attempting to access a domain; parses the domain to identify a search category corresponding to one of the categories stored in a data store; identifies at least a portion of a plurality of subcategories that are associated with the search category; and generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component. 








































9. The non-transitory computer-readable medium of claim 8, wherein the program further comprises code that: receives a search request from the client device comprising at least a search string; searches at least one of a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 



10. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device. 

11. The non-transitory computer-readable medium of claim 8, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string. 

12. The non-transitory computer-readable medium of claim 11, wherein the program further comprises code that: receives a search request from the client device comprising the search string; searches a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 



13. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data from the client device comprises at least a uniform resource locator (URL). 

14. The non-transitory computer-readable medium of claim 13, wherein the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category. 

15. A computer-implemented method, comprising: receiving, by at least one computing device, a request for user interface data from a client device in response to the client device attempting to access a domain, wherein the at least one computing device comprises at least one hardware processor; parsing, by the at least one computing device, the domain to identify a search category corresponding to one of the categories stored in the data store; identifying, by the at least one computing device, at least a portion of a plurality of subcategories that are associated with the search category; and generating, by the at least one computing device, the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component. 







































16. The computer-implemented method of claim 15, further comprising: receiving, by the at least one computing device, a search request from the client device comprising at least a search string; searching, by the at least one computing device, at least one of a plurality of collections of archived web content stored in the data store to identify at least one network address associated with the search request wherein each of the collections of archived web content are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

17. The computer-implemented method of claim 15, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device. 

18. The computer-implemented method of claim 15, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string. 
19. The computer-implemented method of claim 18, further comprising: receiving, by the at least one computing device, a search request from the client device comprising the search string; searching, by the at least one computing device, a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

20. The computer-implemented method of claim 15, wherein: the request for the user interface data from the client device comprises at least a uniform resource locator (URL); and the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category. 
Claim 1. A system for providing a search application across multiple domains that queries search results associated with a particular search category identified from a respective domain of a search site accessed, comprising: 
at least one computing device comprising a hardware processor; 
a search application executable in the at least one computing device comprising program instructions that, when executed, cause the at least one computing device to: implement a vertical partitioning of data by maintaining a plurality of search indexes separate from one another in memory that include search data for a plurality of categories; provide a search network site accessible from a plurality of domains being different from one another, wherein the search network site provides access to the search application; 
receive a request from a client device in response to the client device attempting to access the search network site through a browser application using a uniform resource locator (URL) corresponding to one of the domains; 

in response to receipt of the request, and prior to a search query being performed in the search network site, parse the URL to identify a search category corresponding to one of the categories from the one of the domains attempted to be accessed, the one of the categories corresponding to one of the search indexes; identify at least a portion of the subcategories that are associated with the search category; 

generate user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the subcategories to narrow a search conducted using the search component from one of the search indexes corresponding to the one of the categories to one of the search indexes corresponding to the subcategories; send the user interface data to the client device in response to the request received from the client device for rendering a user interface comprising the search component in the display of the client device; and in response to a receipt of a search request after a display of the search component on the client device, perform the search query using at least one search string specified in the search request, wherein the search query is performed only on one of the search indexes corresponding to the one of the categories or one of the subcategories. 

    2. The system of claim 1, wherein the search application further comprises program instructions that, when executed by the at least one computing device, cause the at least one computing device to: perform the search query by searching a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application; and generate additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 
 3. The system of claim 1, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device. 

 4. The system of claim 1, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string. 

 5. The system of claim 4, wherein the search application further comprises program instructions that, when executed by the at least one computing device, cause the at least one computing device to: perform the search query by searching a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generate additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

6. The system of claim 1, wherein the request for the user interface data from the client device comprises the URL. 

7. The system of claim 6, wherein the search application further comprises program instructions that, when executed by the at least one computing device, cause the at least one computing device to decrypt at least a portion of the URL prior to parsing the domain to identify the search category. 

    8. A non-transitory computer-readable medium providing a search application across multiple domains that queries search results associated with a particular search category identified from a respective domain of a search site accessed embodying a search program executable in at least one computing device comprising program code that, when executed in the at least one computing device, directs the at least one computing device to: implement a vertical partitioning of data by maintaining a plurality of search indexes separate from one another in memory that include search data for a plurality of categories; maintain a search network site accessible from a plurality of domains being different from one another, wherein the search network site provides access to the search application; access a request for user interface data received from a client device in response to the client device attempting to access the search network site using a uniform resource locator (URL) corresponding to one of the domains; in response to receipt of the request, and prior to a search query being performed in the search network site, parse the URL to identify a search category corresponding to one of the search indexes from the one of the domains attempted to be accessed; identify at least a portion of a plurality of subcategories that are associated with the search category; identify a corresponding one of the search indexes to search, wherein the corresponding one of the search indexes corresponds to the one of the categories or the subcategories associated with the search category; generate the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component from the one of the one of the categories to one of the subcategories; send the user interface data to the client device in response to the request received from the client device for rendering a user interface comprising the search component in the display of the client device; and in response to a receipt of a search request after a display of the search component on the client device, perform the search query using at least one search string specified in the search request only on one of the search indexes, wherein other ones of the search indexes are not subject to the search request. 

    9. The non-transitory computer-readable medium of claim 8, wherein the program further comprises program code that, when executed in the at least one computing device, directs the at least one computing device to: perform the search query by searching at least one of a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generate additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

    10. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device. 

    11. The non-transitory computer-readable medium of claim 8, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string. 

    12. The non-transitory computer-readable medium of claim 11, wherein the program further comprises program code that, when executed in the at least one computing device, directs the at least one computing device to: perform the search query by searching a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

    13. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data from the client device comprises the URL. 

    14. The non-transitory computer-readable medium of claim 13, wherein the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category. 

    15. A computer-implemented method for providing a search application across multiple domains that queries search results associated with a particular search category identified from a respective domain of a search site accessed, comprising: implementing, by at least one computing device having at least one hardware processor, a vertical partitioning of data by maintaining a plurality of search indexes separate from one another in memory that include search data for a plurality of categories; providing, by the at least one computing device, a search network site accessible from a plurality of domains being different from one another, wherein the search network site provides access to the search application; receiving, by the at least one computing device, a request for user interface data from a client device in response to the client device attempting to access the search network site using a uniform resource locator (URL) corresponding to one of the domains; in response to receipt of the request, and prior to a search query being performed in the search network site, parsing, by the at least one computing device, the URL to identify one of the domains having a search category corresponding to one of the search indexes; identifying, by the at least one computing device, at least a portion of a plurality of subcategories that are associated with the search category; identifying, by the at least one computing device, a corresponding one of the search indexes to search, wherein the corresponding one of the search indexes corresponds to the one of the categories or the subcategories associated with the search category; generating, by the at least one computing device, the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component from one of the search indexes corresponding to one of the categories to one of the search indexes corresponding to one of the subcategories; sending, by the at least one computing device, the user interface data to the client device in response to the request received from the client device for rendering a user interface comprising the search component in the display of the client device; and in response to a receipt of a search request after a display of the search component on the client device, performing, by the at least one computing device, the search query using at least one search string specified in the search request only on the corresponding one of the search indexes, wherein other ones of the search indexes are not subject to the search request. 

    16. The computer-implemented method of claim 15, further comprising: performing the search query by searching, by the at least one computing device, at least one of a plurality of collections of archived web content stored in the data store to identify at least one network address associated with the search request wherein each of the collections of archived web content are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

    17. The computer-implemented method of claim 15, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device. 

    18. The computer-implemented method of claim 15, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string. 

    19. The computer-implemented method of claim 18, further comprising: performing the search query by searching, by the at least one computing device, a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device. 

    20. The computer-implemented method of claim 15, wherein: the request for the user interface data from the client device comprises the URL; and the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category. 



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 11/068,547 B2. This is a statutory double patenting rejection.
	The following table shows the claims in ‘876 that are rejected by corresponding claims in ‘547
Claims Comparison Table:

Instant application  #17/372,876
Patent # 11/068,547
Claim 1. A system, comprising: 

at least one computing device comprising a hardware processor; 

a data store in data communication with the at least one computing device, the data store having stored thereon a plurality of categories and a plurality of subcategories; 

a search application executed in the at least one computing device, the search application comprising logic that: 

receives a request for user interface data from a client device in response to the client device attempting to access a domain; 

parses the domain to identify a search category corresponding to one of the categories stored in the data store; 

identifies at least a portion of the subcategories that are associated with the search category; and 

generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component.

2. The system of claim 1, wherein the search application further comprises logic that: receives a search request from the client device comprising at least a search string; searches a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

3. The system of claim 1, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device.

4. The system of claim 1, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string.

5. The system of claim 4, wherein the search application further comprises logic that: receives a search request from the client device comprising the search string; searches a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

6. The system of claim 1, wherein the request for the user interface data from the client device comprises at least a uniform resource locator (URL).

7. The system of claim 6, wherein the search application further comprises logic that decrypts at least a portion of the URL prior to parsing the domain to identify the search category.

8. A non-transitory computer-readable medium embodying a search program executable in at least one computing device, comprising code that: receives a request for user interface data from a client device in response to the client device attempting to access a domain; parses the domain to identify a search category corresponding to one of the categories stored in a data store; identifies at least a portion of a plurality of subcategories that are associated with the search category; and generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component.

9. The non-transitory computer-readable medium of claim 8, wherein the program further comprises code that: receives a search request from the client device comprising at least a search string; searches at least one of a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

10. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device.

11. The non-transitory computer-readable medium of claim 8, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string.

12. The non-transitory computer-readable medium of claim 11, wherein the program further comprises code that: receives a search request from the client device comprising the search string; searches a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

13. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data from the client device comprises at least a uniform resource locator (URL).

14. The non-transitory computer-readable medium of claim 13, wherein the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category.

15. A computer-implemented method, comprising: receiving, by at least one computing device, a request for user interface data from a client device in response to the client device attempting to access a domain, wherein the at least one computing device comprises at least one hardware processor; parsing, by the at least one computing device, the domain to identify a search category corresponding to one of the categories stored in the data store; identifying, by the at least one computing device, at least a portion of a plurality of subcategories that are associated with the search category; and generating, by the at least one computing device, the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component.

16. The computer-implemented method of claim 15, further comprising: receiving, by the at least one computing device, a search request from the client device comprising at least a search string; searching, by the at least one computing device, at least one of a plurality of collections of archived web content stored in the data store to identify at least one network address associated with the search request wherein each of the collections of archived web content are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

17. The computer-implemented method of claim 15, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device.

18. The computer-implemented method of claim 15, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string.

19. The computer-implemented method of claim 18, further comprising: receiving, by the at least one computing device, a search request from the client device comprising the search string; searching, by the at least one computing device, a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

20. The computer-implemented method of claim 15, wherein: the request for the user interface data from the client device comprises at least a uniform resource locator (URL); and the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category.
Claim 1. A system, comprising: 

at least one computing device comprising a hardware processor; 

a data store in data communication with the at least one computing device, the data store having stored thereon a plurality of categories and a plurality of subcategories; 

a search application executed in the at least one computing device, the search application comprising logic that: 

receives a request for user interface data from a client device in response to the client device attempting to access a domain; 

parses the domain to identify a search category corresponding to one of the categories stored in the data store; 

identifies at least a portion of the subcategories that are associated with the search category; and 

generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component.

2. The system of claim 1, wherein the search application further comprises logic that: receives a search request from the client device comprising at least a search string; searches a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

3. The system of claim 1, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device.

4. The system of claim 1, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string.

5. The system of claim 4, wherein the search application further comprises logic that: receives a search request from the client device comprising the search string; searches a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

6. The system of claim 1, wherein the request for the user interface data from the client device comprises at least a uniform resource locator (URL).

7. The system of claim 6, wherein the search application further comprises logic that decrypts at least a portion of the URL prior to parsing the domain to identify the search category.

8. A non-transitory computer-readable medium embodying a search program executable in at least one computing device, comprising code that: receives a request for user interface data from a client device in response to the client device attempting to access a domain; parses the domain to identify a search category corresponding to one of the categories stored in a data store; identifies at least a portion of a plurality of subcategories that are associated with the search category; and generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component.

9. The non-transitory computer-readable medium of claim 8, wherein the program further comprises code that: receives a search request from the client device comprising at least a search string; searches at least one of a plurality of collections of archived web content to identify at least one network address associated with the search request, wherein each of the collections are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

10. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device.

11. The non-transitory computer-readable medium of claim 8, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string.

12. The non-transitory computer-readable medium of claim 11, wherein the program further comprises code that: receives a search request from the client device comprising the search string; searches a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generates additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

13. The non-transitory computer-readable medium of claim 8, wherein the request for the user interface data from the client device comprises at least a uniform resource locator (URL).

14. The non-transitory computer-readable medium of claim 13, wherein the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category.

15. A computer-implemented method, comprising: receiving, by at least one computing device, a request for user interface data from a client device in response to the client device attempting to access a domain, wherein the at least one computing device comprises at least one hardware processor; parsing, by the at least one computing device, the domain to identify a search category corresponding to one of the categories stored in the data store; identifying, by the at least one computing device, at least a portion of a plurality of subcategories that are associated with the search category; and generating, by the at least one computing device, the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component.

16. The computer-implemented method of claim 15, further comprising: receiving, by the at least one computing device, a search request from the client device comprising at least a search string; searching, by the at least one computing device, at least one of a plurality of collections of archived web content stored in the data store to identify at least one network address associated with the search request wherein each of the collections of archived web content are defined by a contributor of the search application and stored in the data store separate from other ones of the collections; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

17. The computer-implemented method of claim 15, wherein the request for the user interface data received from the client device is initiated by a browser application executed in the client device.

18. The computer-implemented method of claim 15, wherein the search component in the user interface data further comprises a dropdown menu comprising at least a portion of the subcategories and a textbox configured to capture a search string.

19. The computer-implemented method of claim 18, further comprising: receiving, by the at least one computing device, a search request from the client device comprising the search string; searching, by the at least one computing device, a database of archived web content to identify at least one network address associated with the search request and a selected one of the subcategories selected via the dropdown menu; and generating, by the at least one computing device, additional user interface data that causes the at least one network address to be rendered in the display associated with the client device.

20. The computer-implemented method of claim 15, wherein: the request for the user interface data from the client device comprises at least a uniform resource locator (URL); and the program further comprises code that decrypts at least a portion of the URL prior to parsing the domain to identify the search category. 



Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art, Wissner et al. (US 2010/0268596 A1) disclose search data for a particular one of a plurality of categories, individual ones of the categories corresponding to one of a plurality of domains (¶[0049] and [0102], Wissner, i.e., search URIs/URLs indexing and vertical search e.g. domain specific search): parse the domain URL to identify one of the domains having a search category corresponding to one of the categories (¶[0049], [0102] and [0118]-[0119], Wissner, i.e., parsing the location identifier “domain URL”); generate user interface data that causes the at least a search category associated with a search component to be rendered in a display of the client device (¶[0142] -[0143], Wissner); and in response to a receipt of a search request, perform a search query using at least one search string specified in the search request (¶[0105], [142] -[0143] and [0251], Wissner), wherein the search query is performed only on one of the data stores search indexes corresponding to the one of the categories or one of the subcategories (¶[0142] -[0143], Wissner).
Feng et al. (US 7,937,402 B2) discloses receive a request from a client device in response to the client device attempting to access a domain a search network site through a browser application using a uniform resource locator (col.2, line 66 to col.3, line 8 and col.13, line 59 to col.14,line 15, Feng, i.e., receiving a request for searching a location ontology base and a location query language base. Please notes that a location ontology base and a location query language base corresponding to “domain search network site including URL “location/ locator”): identify at least a portion of the subcategories that are associated with the search category (col.8, lines 4-26, Feng, i.e., the category is divided into three levels “subcategory” and each of these level is used to search for specific category/subcategory); wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component from one of the search indexes corresponding to the one of the categories to one of the search indexes corresponding to the subcategories (col.8, lines 4-26, Feng, i.e., the category is divided into three levels “subcategory” and each of these level is used to search for specific category/subcategory). However, the prior art fails to disclose or suggest “parses the domain to identify a search category corresponding to one of the categories stored in the data store; identifies at least a portion of the subcategories that are associated with the search category; and generates the user interface data that causes the at least a portion of the subcategories associated with a search component to be rendered in a display of the client device, wherein the search component is configured to use a selected one of the at least a portion of the subcategories to narrow a search conducted using the search component”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nareddy et al. (US 7107338 B1) disclose parsing navigation information to identify interactions based on the times of their occurrences.
Chung (US 20070073667 A1) discloses search system and method using a plurality of searching criterion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
July 28, 2022